DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see page 8, filed 10/11/2022, with respect to the specification have been fully considered and are persuasive.  The objection of 7/15/2022 has been withdrawn. 
Applicant’s arguments and amendments, see page 8, filed 10/11/2022, with respect to 35 U.S.C. 112(b) rejection of claim 13, 14, and 19 have been fully considered and are persuasive.  The rejection of 7/15/2022 has been withdrawn. 
Applicant’s amendments and arguments, see pages 9-10, filed 10/11/2022, with respect to the rejection(s) of claim(s) 1, 8-12, 15, 17, and 20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Claims 1, 8-12, 15, 17, and 20 are obvious in view of Buller (U.S. Pub. No. 2020/0139631 A1). The amendments overcome the anticipation of said claims. However, the subject matter of the claims is obvious in view of Buller.
On page 10 of Applicant’s arguments, it is argued that Buller does not describe determining the angle of incidence for each of multiple segments of a build part, as recited in claim 1. More specifically, it is argued that Buller recites global vectors that do not include or represent a beam line extending from an electromagnetic energy source (Applicant’s arguments, page 10). However, Buller provides that, when determining forming instructions for forming the 3D object, the forming procedure may consider the position of the given portion and an angle of the given portion (e.g., of a normal vector at a surface of the 3D object) (Buller, par. 138). Buller further provides that characteristics of the energy beam are known and include characteristics (e.g., trajectory, footprint on target surface) that are used in determining the layout instructions, include a position of a footprint of an energy beam (Buller, pars. 21,  87, and 93). The angle of incidence is defined as an angle between a ray incident on a surface and the line perpendicular to the surface at the normal (see Wikipedia; see also, specification, par. 7).  Thus, by knowing the position and angle of the given portion of the 3D object along with information about the system itself (e.g., the position/trajectory of the energy source with respect to the target), it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to that an angle of incidence can be determined for each portion for use in generating the instructions for forming the 3D object. This determination could be accomplished by a general processor (e.g., local component 601 of Buller). The motivation to do so is to optimize the formation process by considering relevant data.
On page 10 of Applicant’s arguments, it is argued that Buller does not describe determining one or more locations of support material to be formed adjacent the build part during the build process based at least on the angles of incidence of the segments. Buller provides that a pre-formation application generates instructions data for forming at least one 3D object and includes instructions for forming support structures (Buller, par. 97). The arrangement of the support structures can include locations that are determined based on an optimized arrangement determined by the system (Buller, pars. 97 and 120). As noted above, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  determine an angle of incidence at each portion.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to determine, based at least on the angles of incidence of the segments at the candidate position, one or more locations of support material to be formed adjacent the build part during a build process of the build part. The motivation to do so is to optimize the formation process by considering relevant and known/calculable data.
Applicant's arguments filed 10/11/2022 with respect to the 35 U.S.C. 103 rejection of claims 2-7, 13-14, 16, and 18-19 have been fully considered but they are not persuasive. Applicant’s arguments, see page 11, argues that dependent claims 2-7, 13-14, 16, and 18-19 should be allowable based on the dependency from independent claims 1 and 15. However, for the reasons provided above with respect to claims 1 and 15, claims 1 and 15 are obvious in view of Buller. Accordingly, claims 2-7 and 18 are unpatentable over Buller in view of Ainsworth (U.S. Pub. No. 2016/0306901 A1) and claims 13-14, 16, and 19 are unpatentable over Buller in view of Whitman (Whitman, 6.1 Optimization) for the reasons provided hereafter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8-12, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller (U.S. Pub. No. 2020/0139631 A1).
In regards to claim 1, Buller describes an additive manufacturing system (Buller, pars. [0001]-[0002]) comprising: one or more processors (Buller, par. [0010]) configured to determine one or more geometrical characteristics of each of multiple segments of a build part at a candidate position of the build part relative to an additive manufacturing instrument (Buller, pars. [0003], [0013], [0021], [0074], [0097], and [0100]-[0101] – 3D object generation, modification, analysis, and/or optimization is performed. Includes generation of display of geometric model and placement of support structures on the model), wherein the one or more geometrical characteristics include an angle of incidence between a beam line extending from an electromagnetic energy source of the additive manufacturing instrument and a surface normal vector of a respective skin of the corresponding segment proximate to the beam line (Buller, pars. [0004], [0069], [0081], [0138], [0182]; Fig. 11C - an additive manufacturing process using a laser for forming a three-dimensional object that generates instructors for forming said object, including support structures, using a normal vector at the surface of the object and/or with respect to a vector normal to the platform the object is formed on). 
Buller describes wherein the one or more processors are configured to determine, based on one or more geometrical characteristics of the segments at the candidate position, one or more locations of support material to be formed adjacent the build part during a build process of the build part (Buller, pars. [0097] and [0120]-[0121] – optimization comprises determination of a placement of and/or distance between a plurality of requested 3D objects). However, Buller does not explicitly describe wherein the determination is based at least on the angles of incidence of the segments at the candidate positions.
Buller provides that, when determining forming instructions for forming the 3D object, the forming procedure may consider the position of the given portion and an angle of the given portion (e.g., of a normal vector at a surface of the 3D object) (Buller, par. 138). Buller further provides that characteristics of the energy beam are known by the system and include characteristics (e.g., trajectory, footprint on target surface) that are used in determining the layout instructions and forming instructions (Buller, pars. 21,  87, and 93). The angle of incidence is defined as an angle between a ray incident on a surface and the line perpendicular to the surface at the normal (see specification, par. 7).  Thus, by knowing the position and angle of the given portion of the 3D object (e.g., the footprint and target location) along with information about the system itself (e.g., the position/trajectory of the energy source with respect to the target), it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to that an angle of incidence can be determined for each portion for use in generating the instructions for forming the 3D object. These determinations can be calculated by a general processor (e.g., local component 601 of Buller) using the location of the energy source and target (i.e., triangulation) relative to a global vector (e.g., a normal to the surface of the platform or the object surface). T The motivation to do so is to optimize the formation process by considering relevant and known/calculable data.
Buller further provides that a pre-formation application generates instructions data for forming at least one 3D object and includes instructions for forming support structures (Buller, par. 97). The arrangement of the support structures can include locations that are determined based on an optimized arrangement determined by the system (Buller, pars. 97 and 120). As noted above, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to determine an angle of incidence at each portion.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to determine, based at least on the angles of incidence of the segments at the candidate position, one or more locations of support material to be formed adjacent the build part during a build process of the build part. The motivation to do so is to optimize the formation process by considering relevant data.
In regards to claim 8, Buller describes the additive manufacturing system of claim 1, wherein the one or more geometrical characteristics of each of the segments also include an angle of the respective skin of the corresponding segment relative to an upper surface of a platform of the additive manufacturing instrument (Buller, par. [0138]; Fig. 11C - an additive manufacturing process using a laser for forming a three-dimensional object that generates instructors for forming said object, including support structures, using a normal vector at the surface of the object and/or with respect to a vector normal to the platform the object is formed on).
In regards to claim 9, Buller describes the additive manufacturing system of claim 8, wherein the one or more processors are configured to input the angle of incidence (Buller, pars. [0094] and [0120] – optimization includes determining an angle of impingement [e.g., to be incident]) and the angle relative to the upper surface of each of the segments (Buller, par. [0138] – generating support structures using a normal vector at the surface of the object) into a function that outputs whether to form the support material adjacent to the corresponding segment based on the respective angle of incidence and the respective angle relative to the upper surface (Buller, par. [0120] – optimization considers different variables that affect the characteristics of the 3D object including formation rate, fill scheduling, melt pool formation sequence, order of formation of the interior and/or perimeter portions, and possible deformation of at least a portion of the 3D objects and supports. These characteristics affect “quality” levels of the 3D objects built).  The term “designated level of quality” is not defined by the claim.  However, the specification provides that the “designated level of quality” refers to quantifiable characteristics including “accuracy, consistency, surface quality, near-surface quality and the like” (Specification, pars. [0019], [0021], and [0040]).  The term “designated level of quality” is therefore being interpreted based on the characteristics described in the specification.  
In regards to claim 10, Buller describes the additive manufacturing system of claim 1, wherein the one or more processors are configured to generate or update a build plan for controlling the additive manufacturing instrument to additively manufacture the build part and the support material at the one or more locations that are determined (Buller, pars. [0010] and [0138]; Fig. 4).
In regards to claim 11, Buller describes the additive manufacturing system of claim 1, wherein, responsive to receiving an indication to initiate the build process with the build part at the candidate position, the one or more processors are configured to control the additive manufacturing instrument to additively manufacture the build part at the candidate position and to additively manufacture the support material at the one or more locations that are determined (Buller, pars. [0010] and [0138]).
In regards to claim 12, Buller descries the additive manufacturing system of claim 1, wherein the one or more processors are configured to generate a virtual representation of the build part at the candidate position for display on a display device, the virtual representation including the support material at the one or more locations that are determined (Buller, par. [0100] and [0102]).
	Claim 15 recites similar subject matter as claim 1 as is rejected in view of Buller for similar reasons.
	Claim 17 recites similar subject matter as claim 12 as is rejected in view of Buller for similar reasons.
	Claim 20 recites similar subject matter as claims 1 and 12 as is rejected in view of Buller for similar reasons.
Claim(s) 2-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller in view of Ainsworth (U.S. Pub. No. 2016/0306901 A1).
In regards to claim 2, Buller does not explicitly describe the additive manufacturing system of claim 1, wherein the one or more processors are configured to determine that the support material is to be located adjacent a first segment of the segments of the build part responsive to the angle of incidence of the first segment being greater than a designated threshold angle.  Buller describes determining the placement of support structures using an angle of a given portion, but does not explicitly describe making the determination of optimization using a threshold value (Buller, pars. [0094], [0120]-[0121] and [0138]).  However, Ainsworth describes generating supports using a self-supporting threshold angle (Ainsworth, par. [0055]).  Both Buller and Ainsworth describe generating support structures, and the placement of such structures, in additive manufacturing processes.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Buller in view of Ainsworth to determine the placement of support structures using an angle compared to a threshold value to determine if a support is needed.  The motivation to do so is to optimize material use by not creating supports where supports are not required and to place the created supports optimally.
In regards to claim 3, Buller and Ainsworth do not explicitly describe the additive manufacturing system of claim 2, wherein the designated threshold angle is within a range defined from 0 degrees to 180 degrees.  While Ainsworth describes examples of self-supporting threshold being 15 degrees (Ainsworth, par. [0013]) and 45 degrees (Ainsworth, par. [0010]), Ainsworth does not explicitly describe a range of threshold values, but does provide that the self-supporting threshold angle may be preset by a user and is material dependent (Ainsworth, par. [0011]).  However, it would be obvious to have a threshold angle within a range defined from 0 degrees to 180 degrees.  The threshold angle is a threshold of an angle of incidence as recited in claim 2, from which claim 3 depends.  The angle of incidence is limited to a range of values between 0 degrees and 180 degrees as the possible angle between a point source and a planar surface (Buller, Fig. 1; Ainsworth, Fig. 4; See also specification, par. [0037]).  Any angle outside of said range is not directed towards the planar surface and any threshold value greater than 180 degrees would effectively not threshold the angle of incidence.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention that Buller and Ainsworth have a threshold value that can be between 0 degrees and 180 degrees (i.e., between all possible values).  The motivation to do so is to allow a self-supporting threshold angle to be configurable by a user based on what materials are being used.
In regards to claims 4-6, each of the claims recites a narrowed range that the designated threshold angle is within.  The ranges and values recited in claims 4-6 fall within the possible threshold range of the angle of incidence recited in claim 3.  While Buller and Ainsworth do not explicitly recite a threshold angle within the ranges defined in claims 4-6, it would have been obvious and mere optimization to implement the recited threshold.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to reduce the complexity of calculations for determining the location of support material by limiting the threshold angles.
In regards to claim 7, Buller describes the additive manufacturing system of claim 1, wherein the one or more processors are configured to determine that the support material is not to be located adjacent a first downskin segment of the segments of the build part (Buller, par. [0138] – forming procedure considers the geometry, including an angle with respect to a surface or a global vector, of the 3D object including a position of the given portion [i.e., a support structure] with respect to the 3D object).  Buller does not explicitly describe making the determination responsive to the angle of incidence of the first downskin segment being less than a designated threshold angle.  However, Ainsworth describes generating supports using a self-supporting threshold angle (Ainsworth, par. [0055]).  Both Buller and Ainsworth describe generating support structures, and the placement of such structures, in additive manufacturing processes.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Buller in view of Ainsworth to determine the placement of support structures using an angle compared to a threshold value to determine if a support is needed.  The motivation to do so is to optimize material use by not creating supports where supports are not required and to place the created supports optimally.
	Claim 18 recites similar subject matter as claim 2 as is rejected in view of Buller and Ainsworth for similar reasons.
Claim(s) 13-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller as applied to claims 1 and 15 above, and further in view of Whitman (Whitman, 6.1 Optimization).
In regards to claim 13, Buller does not explicitly describe wherein the one or more processors are configured to determine the one or more geometrical characteristics of each of the segments of the build part at additional candidate positions of the build part relative to the additive manufacturing instrument, and are configured to determine one or more locations of support material to be formed adjacent the build part during the build process for each of the respective additional candidate positions based on the corresponding one or more geometrical characteristics, wherein the one or more processors are configured to select one or more selected positions of the build part from among the candidate position and the additional candidate positions based on one or more of a total number of locations of the support material or a total amount of the support material.
Specifically, Buller does not explicitly describe determining the one or more geometrical characteristics of each of the segments of the build part at additional candidate positions of the build part relative to the additive manufacturing instrument.  However, Buller describe optimization that is performed based on formation speed, space utilization, fidelity of the object(s), or any combination thereof by simulating geometric model data and adjusting formation instructions data based on an analysis of the simulated geometric model data (Buller, pars. [0117] and [0146]; Fig. 4).  Optimization is a process of finding the best solution from all feasible solutions.  One of the simplest forms of optimization is a comparison of potential options based on a single, quantifiable criterion (e.g., space utilization).  For example, the optimization of Buller can be used to find a design that has the lowest (i.e., a minimum) space utilization (Whitman, 6.1 Optimization).  An optimization that compares possible options can be performed using the same processor to process the design characteristics possible options (e.g., different models with modifications to forming instructions data) iteratively prior to making a comparison between the possible options. Accordingly, it is well known in the art and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to perform optimization in Buller by comparing different possible designs and selecting the design to actually build based on a criterion such as space utilization.  The motivation to do so would be to reduce the build complexity and to reduce the amount of material used.
In regards to claim 14, Buller describes the additive manufacturing system of claim 13, wherein, responsive to receiving a selection of one of the one or more selected positions as a final position of the build part, the one or more processors are configured to control the additive manufacturing instrument to additively manufacture the build part at the final position and to additively manufacture the support material at the one or more locations corresponding to the final position (Buller, pars. [0100] and [0138]).
	Claim 16 recites similar subject matter as claim 14 as is rejected in view of Buller for similar reasons.
Claim 19 recites similar subject matter as claim 13 as is rejected in view of Buller and Ainsworth for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0114111 A1 describes a computer-assisted method for generating a control data set for an additive layer manufacturing device. EP 3782802 A1 describes a method of imposing quality requirements on a 3D model to be built by an additive manufacturing apparatus that calculates each surface segment, including support structures, with a consideration of the normal vector of the surface segment.  EP 3736108 A1 describes using a reference plane found using a normal vector of a surface for calculating the print paths for layers of an additive manufacturing device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761